Exhibit 99.1 CONTACT: John C. Wobensmith President and Chief Financial Officer Baltic Trding Limited (464) 443-8555 BALTIC TRADING LIMITED ANNOUNCES FIRST QUARTER FINANCIAL RESULTS Declares $0.01 per Share Dividend for Q1 2013 New York, New York, May 1, 2013 – Baltic Trading Limited (NYSE:BALT) (“Baltic Trading” or the “Company”) today reported its financial results for the three months ended March 31, 2013. The following financial review discusses the results for the three months ended March 31, 2013 and March 31, 2012. First Quarter 2013 and Year-to-Date Highlights · Declared a $0.01 per share dividend payable on or about May 20, 2013 to allshareholders of record as of May 13, 2013 based on Q1 2013 results; · Recorded a net loss of $5.1 million, or $0.23 basic and diluted net loss per share for the first quarter. Financial Review: 2013 First Quarter The Company recorded a net loss for the first quarter of 2013 of $5.1 million, or $0.23 basic and diluted net loss per share. Comparatively, for the three months ended March 31, 2012, the Company recorded a net loss of $4.5 million, or $0.20 basic and diluted net loss per share. EBITDA was $(0.4) million for the three months ended March 31, 2013 versus $0.3 million for the three months ended March 31, 2012. 1 John C. Wobensmith, President and Chief Financial Officer, commented, “During the first quarter, we continued to implement our fleet deployment strategy that provides the ability to enhance future performance when market conditions in the drybulk industry improve. We also maintained a lean cost structure and a balance sheet with low debt. For the first quarter, we declared a dividend of $0.01 per share, representing our twelfth consecutive dividend since going public in March 2010. Management remains focused on employing our vessels on contracts with leading international charterers at rates closely linked to the various Baltic Dry indices and maximizing the utilization of our modern, high-quality fleet.” Baltic Trading Limited’s revenues slightly decreased to $6.0 million for the three months ended March 31, 2013 compared to $6.3 million for the three months ended March 31, 2012 due to lower spot market rates achieved by our vessels during the first quarter of 2013. The average daily time charter equivalent, or TCE, rates obtained by the Company’s fleet was $6,685 per day for the three months ended March 31, 2013 as compared to $7,521 for the three months ended March 31, 2012. The decrease in TCE was due to a combination of lower spot rates achieved by the vessels in our fleet during the first quarter of 2013 versus the first quarter of 2012 and higher voyage expenses in the 2013 period as a result of vessel repositioning. The reduction of iron ore cargoes from Brazil combined with weather related disruptions in Australia, increased vessel supply and a prolonged strike in Colombian coal mines contributed to a weak freight rate environment for the first quarter of 2013. Total operating expenses were $10.1 million for the three months ended March 31, 2013 compared to $9.7 million for the three months ended March 31, 2012. Vessel operating expenses were $3.9 million for the three months ended March 31, 2013 and March 31, 2012. General, administrative and technical management fees expenses were $1.3 million for both the first quarter of 2013 and 2012. Depreciation and amortization expenses were $3.6 million for the three months ended March 31, 2013 and $3.7 million for the three months ended March 31, 2012. Daily vessel operating expenses, or DVOE, marginally decreased to $4,771 per vessel per day for the first quarter of 2013 from $4,788 per vessel per day for the same quarter of 2012. We note that our first quarter 2013 DVOE is below our budget set forth at the beginning of the year. We believe daily vessel operating expenses are best measured for comparative purposes over a 12-month period in order to take into account all of the expenses that each vessel in our fleet will incur over a full year of operation. Based on estimates provided by our technical managers and management’s expectations, we expect DVOE for 2013 to be $5,400 per vessel per day on a weighted average basis. 2 Liquidity and Capital Resources Cash Flow Net cash used in operating activities for the three months ended March 31, 2013 and 2012 was $2.1million and $0.2 million, respectively. The decrease in cash provided by operating activities was primarily a result of an increase in charterer receivables due to the timing of charter related cash receipts as well as a recorded net loss of $5.1 million for the year ended March 31, 2013 compared to a net loss of $4.5 million for the three months ended March 31, 2012. Lower net income was predominantly due to lower charter rates achieved in the first quarter of 2013 versus the prior year period for the vessels in our fleet. There was no cash used in investing activities for the three months ended March 31, 2013 and the three months ended March 31, 2012. Net cash used in financing activities for the three months ended March 31, 2013was $0.2 million, which consisted of cash dividends paid during the quarter. For the three months ended March 31, 2012, cash used in financing activities was $3.0 million relating to cash dividends paid. Capital Expenditures We make capital expenditures from time to time in connection with vessel acquisitions. Our fleet consists of two Capesize, four Supramax, and three Handysize vessels with an aggregate capacity of approximately 672,000 dwt. In addition to acquisitions that we may undertake in future periods, we will incur additional capital expenditures due to special surveys and drydockings for our fleet.None of our vessels were drydocked in the first quarter of 2013, and we do not currently expect any of our vessels to be drydocked for the remainder of 2013. We estimate our drydocking costs for our fleet through 2014 to be: Estimated Costs (1) - $3.6 million Estimated Offhire Days (2) - (1) Estimates are based on our budgeted cost of drydocking our vessels in China.Actual costs will vary based on various factors, including where the drydockings are actually performed.We expect to fund these costs with cash from operations. (2) Assumes 20 days per drydocking per vessel.Actual length will vary based on the condition of the vessel, yard schedules and other factors. 3 Summary Consolidated Financial and Other Data The following table summarizes Baltic Trading Limited’s selected consolidated financial and other data for the periods indicated below. Three Months Ended March 31, 2013 March 31, 2012 (Dollars in thousands, except share and per share data) (unaudited) INCOME STATEMENT DATA: Revenues $ $ Operating expenses: Voyage expenses 53 Voyage expenses to parent 73 81 Vessel operating expenses General, administrative and technical management fees Management fees to parent Depreciation Total operating expenses Operating loss ) ) Other (expense) income: Other income (expense) 7 (8 ) Interest income 1 2 Interest expense ) ) Other expense, net ) ) Loss before income taxes ) ) Income tax expense - (7 ) Net loss $ ) $ ) Net loss per share - basic $ ) $ ) Net loss per share - diluted $ ) $ ) Shares used in per share calculation - basic Shares used in per share calculation - diluted March 31, 2013 December 31, 2012 BALANCE SHEET DATA: (unaudited) Cash $ $ Current assets Total assets Current liabilities Total long-term debt Shareholders' equity Three Months Ended March 31, 2013 March 31, 2012 (unaudited) Net cash used in operating activities $ ) $ ) Net cash used in investing activities - - Net cash used in financing activities ) ) 4 Three Months Ended March 31, 2013 March 31, 2012 FLEET DATA: (unaudited) Total number of vessels at end of period 9 9 Average number of vessels (1) Total ownership days for fleet (2) Total available days for fleet (3) Total operating days for fleet (4) Fleet utilization (5) % % AVERAGE DAILY RESULTS: Time charter equivalent (6) $ $ Daily vessel operating expenses per vessel (7) Three Months Ended March 31, 2013 March 31, 2012 (Dollars in thousands) EBITDA Reconciliation: (unaudited) Net loss $ ) $ ) + Net interest expense + Depreciation + Income tax expense - 7 EBITDA(8) $ ) $ (1) Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of days each vessel was part of our fleet during the period divided by the number of calendar days in that period. (2) We define ownership days as the aggregate number of days in a period during which each vessel in our fleet has been owned by us. Ownership days are an indicator of the size of our fleet over a period and affect both the amount of revenues and the amount of expenses that we record during a period. (3) We define available days as the number of our ownership days less the aggregate number of days that our vessels are off-hire due to scheduled repairs or repairs under guarantee, vessel upgrades or special surveys and the aggregate amount of time that we spend positioning our vessels between time charters. Companies in the shipping industry generally use available days to measure the number of days in a period during which vessels should be capable of generating revenues. (4) We define operating days as the number of our available days in a period less the aggregate number of days that our vessels are off-hire due to unforeseen circumstances. The shipping industry uses operating days to measure the aggregate number of days in a period during which vessels actually generate revenues. (5) We calculate fleet utilization by dividing the number of our operating days during a period by the number of our available days during the period. The shipping industry uses fleet utilization to measure a company's efficiency in finding suitable employment for its vessels and minimizing the number of days that its vessels are off-hire for reasons other than scheduled repairs or repairs under guarantee, vessel upgrades, special surveys or vessel positioning. (6) We define TCE rates as our net voyage revenue (voyage revenues less voyage expenses (including voyage expenses to Parent)) divided by the number of our available days during the period, which is consistent with industry standards. TCE rate is a common shipping industry performance measure used primarily to compare daily earnings generated by vessels on time charters with daily earnings generated by vessels on voyage charters, because charterhire rates for vessels on voyage charters are generally not expressed in per-day amounts while charterhire rates for vessels on time charters generally are expressed in such amounts. (7) We define daily vessel operating expenses to include crew wages and related costs, the cost of insurance expenses relating to repairs and maintenance (excluding drydocking), the costs of spares and consumable stores, tonnage taxes and other miscellaneous expenses. Daily vessel operating expenses are calculated by dividing vessel operating expenses by ownership days for the relevant period. (8)EBITDA represents net (loss) income plus net interest expense, taxes, and depreciation and amortization. EBITDA is included because it is used by management and certain investors as a measure of operating performance. EBITDA is used by analysts in the shipping industry as a common performance measure to compare results across peers. Our management uses EBITDA as a performance measure in consolidating internal financial statements and it is presented for review at our board meetings. For these reasons, we believe that EBITDA is a useful measure to present to our investors. EBITDA is not an item recognized by U.S. GAAP and should not be considered as an alternative to net income, operating income or any other indicator of a company's operating performance required by U.S. GAAP. EBITDA is not a source of liquidity or cash flows as shown in our consolidated statement of cash flows. The definition of EBITDA used here may not be comparable to that used by other companies. 5 Baltic Trading Limited’s Fleet Baltic Trading Limited transports iron ore, coal, grain, steel products and other drybulk cargoes along worldwide shipping routes. Baltic Trading Limited’s current fleet consists of two Capesize, four Supramax and three Handysize vessels with an aggregate carrying capacity of approximately 672,000 dwt. Our current fleet contains three groups of sister ships, which are vessels of virtually identical sizes and specifications. We believe that maintaining a fleet that includes sister ships reduces costs by creating economies of scale in the maintenance, supply and crewing of our vessels. As of May 1, 2013, the average age of our current fleet was 3.3 years, as compared to the average age for the world fleet of approximately 10 years for the drybulk shipping segments in which we compete. The following table reflects the current employment of Baltic Trading’s current fleet: Vessel Year Built Charterer Charter Expiration(1) Employment Structure Capesize Vessels Baltic Bear Swissmarine Services S.A. May 2013 101.5% of BCI (2) Baltic Wolf Cargill International S.A. May 2014 100% of BCI (3) Supramax Vessels Baltic Leopard Resource Marine PTE Ltd. (part of the Macquarie group of companies) February 2014 95% of BSI (4) Baltic Panther Klaveness Chartering June 2013 $9,100 (5) Baltic Jaguar Resource Marine PTE Ltd. (part of the Macquarie group of companies) April 2014 95% of BSI (6) Baltic Cougar Bulk Marine Ltd. May 2013 $5,000 (7) Handysize Vessels Baltic Wind Cargill International S.A. May 2013 115% of BHSI (8) Baltic Cove Cargill International S.A. February 2014 115% of BHSI (8) Baltic Breeze Cargill International S.A. July 2014 115% of BHSI (8) The charter expiration dates presented represent the earliest dates that our charters may be terminated in the ordinary course.Under the terms of each contract, the charterer is entitled to extend the time charters from two to four months in order to complete the vessel's final voyage plus any time the vessel has been off-hire. We have agreed to an extension with Swissmarine Services S.A. on a spot market-related time charter at a rate based on 101.5% of the average of the daily rates of the Baltic Capesize Index (BCI), published by the Baltic Exchange, as reflected in daily reports. Hire is paid in arrears net of a 6.25% brokerage commission which includes the 1.25% commission payable to Genco Shipping & Trading Limited.The duration of the extension is 10.5 to 13.5 months. We have agreed to an extension with Cargill International S.A. on a spot market-related time charter based on 100% of the average of the daily rates of the BCI, as reflected in daily reports.Hire is paid every 15 days in arrears net of a 5.00% brokerage commission, which includes the 1.25% commission payable to Genco Shipping & Trading Limited.The duration of the spot market-related time charter is 21.5 to 26.5 months. We have reached an agreement with Resource Marine PTE Ltd. on a spot market-related time charter for a minimum of 18.5 months to a maximum end date of May 30, 2014 based on 95% of the average of the daily rates of the Baltic Supramax Index (BSI), published by the Baltic Exchange, as reflected in daily reports.Hire is paid every 15 days in arrears net of a 6.25% brokerage commission, which includes the 1.25% commission payable to Genco Shipping & Trading Limited. 6 We have agreed to an extension with Klaveness Chartering on a time charter for 2.5 to 5.5 months at a rate of $9,100 per day.Hire is paid every 15 days in advance net of a 6.25% brokerage commission, which includes the 1.25% commission payable to Genco Shipping & Trading Limited.The extension began on March 18, 2013. We have reached an agreement with Resource Marine PTE Ltd. on a spot market-related time charter for a minimum of 20.5 months to a maximum end date of July 11, 2014 based on 95% of the average of the daily rates of the BSI, as reflected in daily reports.Hire is paid every 15 days in arrears net of a 6.25% brokerage commission, which includes the 1.25% commission payable to Genco Shipping & Trading Limited. We have reached an agreement with Bulk Marine Ltd. on a time charter for approximately 25 days at a rate of $5,000 per day.Hire is paid every 15 days in advance net of a 6.25% brokerage commission, which includes the 1.25% commission payable to Genco Shipping & Trading Limited.The vessel delivered to charters on April 5, 2013. The rate for each of these spot market-related time charters is based on 115% of the average of the daily rates of the Baltic Handysize Index (BHSI), published by the Baltic Exchange, as reflected in daily reports. Hire is paid every 15 days in advance net of a 6.25% brokerage commission, which includes the 1.25% commission payable to Genco Shipping & Trading Limited. Dividend Announcement and Policy The Company's Board of Directors declared a dividend for the first quarter of 2013 of $0.01 per share payable on or about May 20, 2013 to all shareholders of record as of May 13, 2013.Our dividend policy is to pay a variable quarterly dividend equal to our Cash Available for Distribution, during the previous quarter, subject to any reserves our board of directors may from time to time determine are required. The application of the formula in our policy would not have resulted in a dividend for the first quarter of 2013.However, our Board of Directors nonetheless determined to declare a $0.01 per share dividend after taking into account our cash flow and our liquidity and capital resources. Dividends will be paid equally on a per-share basis between our common stock and our Class B stock. Cash Available for Distribution represents our net income less cash expenditures for capital items related to our fleet, such as drydocking or special surveys, other than vessel acquisitions and related expenses, plus non-cash compensation. For purposes of calculating Cash Available for Distribution, we may disregard non-cash adjustments to our net income, such as those that would result from acquiring a vessel subject to a charter that was above or below market rates. We intend to pay dividends on a quarterly basis. The declaration and payment of any dividend will be subject to the discretion of our board of directors. The timing and amount of dividend payments will depend on our earnings, financial condition, cash requirements and availability, fleet renewal and expansion, restrictions in our loan agreements, the provisions of Marshall Islands law affecting the payment of distributions to shareholders and other factors. Our board of directors may review and amend our dividend policy from time to time in light of our plans for future growth and other factors. About Baltic Trading Limited Baltic Trading Limited is a drybulk company focused on the spot charter market. Baltic Trading transports iron ore, coal, grain, steel products and other drybulk cargoes along global shipping routes. Baltic Trading’s fleet consists of two Capesize, four Supramax and three Handysize vessels with an aggregate carrying capacity of approximately 672,000 dwt. 7 Conference Call Announcement Baltic Trading Limited announced that it will hold a conference call on Thursday, May 2, 2013 at 10:00 a.m. Eastern Time, to discuss its 2013 first quarter financial results.The conference call and a presentation will be simultaneously webcast and will be available on the Company’s website, www.BalticTrading.com. To access the conference call, dial (888) 504-7963 or (719) 325-2491 and enter passcode 1355569.A replay of the conference call can also be accessed for two weeks by dialing (888) 203-1112 or (719) 457-0820 and entering the passcode 1355569. The Company intends to place additional materials related to the earnings announcement, including a slide presentation, on its website prior to the conference call. "Safe Harbor" Statement Under the Private Securities Litigation Reform Act of 1995 This press release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements use words such as “anticipate,” “budget,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” and other words and terms of similar meaning in connection with a discussion of potential future events, circumstances or future operating or financial performance.These forward looking statements are based on management’s current expectations and observations. Included among the factors that, in our view, could cause actual results to differ materially from the forward looking statements contained in this report are the following: (i) declines in demand or rates in the drybulk shipping industry; (ii) prolonged weakness in drybulk shipping rates; (iii) changes in the supply of or demand for drybulk products, generally or in particular regions; (iv) changes in the supply of drybulk carriers including newbuilding of vessels or lower than anticipated scrapping of older vessels; (v) changes in rules and regulations applicable to the cargo industry, including, without limitation, legislation adopted by international organizations or by individual countries and actions taken by regulatory authorities; (vi) increases in costs and expenses including but not limited to: crew wages, insurance, provisions, lube, oil, bunkers, repairs, maintenance and general, administrative, and management fee expenses; (vii) whether our insurance arrangements are adequate; (viii) changes in general domestic and international political conditions; (ix) acts of war, terrorism, or piracy; (x) changes in the condition of the Company’s vessels or applicable maintenance or regulatory standards (which may affect, among other things, our anticipated drydocking or maintenance and repair costs) and unanticipated drydock expenditures; (xi) the amount of offhire time needed to complete repairs on vessels and the timing and amount of any reimbursement by our insurance carriers for insurance claims, including offhire days; (xii) the Company’s acquisition or disposition of vessels; (xiii) our ability to leverage Genco’s relationships in the shipping industry; (xiv) the completion of definitive documentation with respect to charters; (xv) charterers’ compliance with the terms of their charters in the current market environment; and other factors listed from time to time in our public filings with the Securities and Exchange Commission including, without limitation, the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 and its reports on Form 10-Q and Form 8-K. Our ability to pay dividends in any period will depend upon various factors, including the limitations under any credit agreements to which we may be a party, applicable provisions of Marshall Islands law and the final determination by the Board of Directors each quarter after its review of our financial performance.The timing and amount of dividends, if any, could also be affected by factors affecting cash flows, results of operations, required capital expenditures, or reserves.As a result, the amount of dividends actually paid may vary.We do not undertake any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 8
